326 S.W.3d 850 (2010)
Darryl SMALLWOOD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94392.
Missouri Court of Appeals, Eastern District, Division Two.
December 14, 2010.
Jessica Hathaway, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
*851 Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Darryl Smallwood (hereinafter, "Movant") appeals from the trial court's judgment entered after a jury found him guilty of trafficking in the second-degree, Section 195.223 RSMo (2000). The trial court sentenced Movant as a prior and persistent drug offender to twenty years' imprisonment. This Court affirmed his conviction. State v. Smallwood, 272 S.W.3d 431 (Mo. App. E.D.2008).
Movant now appeals from the judgment denying his Rule 29.15 motion for postconviction relief without an evidentiary hearing. Movant alleges he received ineffective assistance of counsel in that his trial counsel failed to object to testimony by the arresting officers and when the State commented on his right to remain silent.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Rule 29.15(k); Edwards v. State, 200 S.W.3d 500, 509 (Mo. banc 2006). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment of the motion court. Rule 84.16(b).